Citation Nr: 0919402	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-15 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Danville, 
Illinois



THE ISSUE

Entitlement to payment of reimbursement for expenses incurred 
in connection with unauthorized private medical services.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active military service from March 1966 
to March 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2007 decision issued by the Department of 
Veterans Affairs (VA) Illiana Health Care System (hereinafter 
referred to as the VA Medical Center) in Danville, Illinois, 
that denied payment for medical expenses incurred on August 
10, 2006, at Greater Lafayette Health Services.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

38 U.S.C.A. § 1728(a) provides that VA may pay or reimburse 
Veterans for medical expenses incurred in non-VA facilities 
where: (1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a Veteran in need thereof (A) for an adjudicated service-
connected disability, (B) for a non service-connected 
disability associated with and held to be aggravating a 
service-connected disability, (C) for any disability of a 
Veteran who has a total disability permanent in nature from a 
service-connected disability; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See also 38 C.F.R. 
§ 17.120 (2008).  

Under 38 U.S.C.A. § 1725, which was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 
106-177, to be entitled to payment or reimbursement for 
emergency care, the evidence must meet all of the following 
criteria:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).

It cannot be determined from the records available whether 
the Veteran has a service-connected disability or whether the 
treatment received by the Veteran on August 10, 2006, was 
rendered for a service-connected disability or for a 
condition associated with and aggravated by a service-
connected disability.  The evidence is also insufficient to 
determine whether the symptoms experienced on August 10, 
2006, could be due to medical emergency and/or whether other 
non-VA Federal facilities were feasibly available and, if so, 
whether an attempt to use them would have been reasonable, 
sound, wise, or practical.  

An April 2008 statement of the case (SOC) indicates that a VA 
Fee Basis Program Manager determined that the Veteran's care 
on August 10, 2006, was non-emergent; however no rationale 
was given for this determination, other than the Veteran had 
a four-day history of symptoms.  This determination varies 
with the Veteran's testimony that reflects about two days of 
abdominal pain that worsened sharply around 6 o'clock on the 
day in question such that he could not drive and could hardly 
walk.  He testified that he would have called 911 for an 
ambulance, but that they were only three or so blocks from 
the private hospital at the time, so, he had his daughter 
transport him to the hospital. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an appropriate 
notice letter informing him of the 
information necessary to substantiate the 
claim for entitlement to reimbursement of 
medical expenses under 38 U.S.C.A. §§ 
1725 and 1728.

2. Take all necessary steps to obtain any 
other records necessary and then have a 
physician determine: 1) whether treatment 
received by the Veteran on August 10, 
2006, was rendered for a service-
connected disability or a condition 
associated with and aggravated by a 
service-connected disability; 2) whether 
symptoms reported are of such nature that 
a reasonably prudent person who possesses 
average knowledge could reasonably expect 
that serious medical consequences could 
result from delay of treatment, and; 3) 
whether VA or other Federal facilities 
were feasibly available and, if so, 
whether an attempt to use them would not 
have been reasonable, sound, wise, or 
practical.  

If any requested record cannot be 
obtained, that fact should be documented.  
A rationale must be provided for any 
conclusion reached and opinion provided.  
The physician addressing whether symptoms 
experienced by the Veteran on August 10, 
2006, were of such nature that delaying 
medical care might have been hazardous to 
life or health should note that the 
Veteran reported to an emergency room 
because he was experiencing sharply 
increased abdominal pains.  

3. Thereafter, any additional development 
deemed appropriate should be 
accomplished.  The VA Medical Center must 
then re-adjudicate the claim under 
38 U.S.C.A. §§ 1725 and 1728.  If the 
claim remains denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


